FLANIGAN, Chief Judge.
A jury found defendant Sheila Moore guilty of assault in the second degree, and she was sentenced to five years’ imprisonment. Defendant appeals.
Defendant’s sole point is that the trial court committed plain error in giving Instruction 4, based on MAI-CR 3d 302.04 because it improperly defined “proof beyond a reasonable doubt” and allowed the jury to find defendant guilty based on a degree of proof below that required by due process.
The same attack has been made previously upon MAI-CR 3d 302.04 and its predecessor, MAI-CR 2d 2.20, and has been uniformly rejected. State v. Griffin, 818 S.W.2d 278, 282[7] (Mo. banc 1991); State v. Antwine, 743 S.W.2d 51, 62-63[12] (Mo. banc 1987); State v. McKeehan, 824 S.W.2d 152, 155[6] (Mo.App.1992); State v. McIntire, 819 S.W.2d 411, 413[5] (Mo.App. 1991). The trial court did not commit error, plain or otherwise, in giving Instruction 4. Defendant's point has no merit.
The judgment is affirmed.
SHRUM, P.J., and MONTGOMERY, J., concur.